UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7164


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SEAN FONTAE WHITLEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:04-cr-00166-H-1)


Submitted: January 29, 2021                                       Decided: February 4, 2021


Before WILKINSON and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Fontae Whitley appeals the district court’s order denying, in part, Whitley’s

motion for a sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 519, because the court deemed a reduction in Whitley’s prison term to be “not

appropriate.” * On appeal, Whitley conceded that, if the district court was merely exercising

its discretion to refuse to reduce Whitley’s sentence, then it committed no error. Whitley

thus asked that this court vacate the district court’s order and remand the matter so the

district court could clarify whether it was aware it had discretion to reduce Whitley’s

sentence. We soon thereafter granted the Government’s unopposed motion to remand the

matter for the limited purpose of allowing the district court to clarify its order.

       The district court has clarified its order, explaining that it fully understood the scope

of its authority in refusing to reduce Whitley’s sentence. We thus affirm the district court’s

order. See United States v. Whitley, No. 5:04-cr-00166-H-1 (E.D.N.C. Aug. 6, 2019). We

deny as moot the Government’s motion for summary disposition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




       *
        The district court granted Whitley’s motion, in part, and reduced Whitley’s term
of supervised release.

                                               2